EXHIBIT 10.1

 

SOFTBRANDS, INC.

DIRECTOR

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT, made              by and between SoftBrands, Inc., a Delaware
corporation (the “Company”), and                    (“Director”).

 

WITNESSETH, THAT:

 

WHEREAS, the Company pursuant to its 2001 Stock Incentive Plan wishes to grant
this stock option to Director.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

 

1.                                       Grant of Option

 

The Company hereby grants to Director, on the date set forth above, the right
and option (hereinafter referred to as the “option”) to purchase all or any part
of an aggregate of                 shares of Common Stock, $.01 par value, at
the price of $              per share on the terms and conditions set forth
herein.  The Option is not intended to be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

2.                                       Duration and Exercisability

 

(a)                                  The Option shall not be exercisable on the
date of grant.  The Option shall become fully vested and exercisable in its
entirety on the seventh (7th) anniversary of the Grant Date.  The Option shall
terminate, if not otherwise terminated, on the tenth anniversary of the date of
grant.

 

(b)                                 Notwithstanding the foregoing, in the event
that (i) the Company completes an underwritten initial public offering of its
common stock pursuant to an effective registration statement filed with the
Securities and Exchange Commission in accordance with the Securities Act of
1933, as amended (an “IPO”) or (ii) becomes subject, pursuant to an effective
registration under Section 12(g) of the Securities Exchange Act of 1934 (the
“Exchange Act”) to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, then this Option shall be exercisable, but only to the extent
vested in accordance with the schedule contained in Section 2(c), on the date
(the “Exercisability Date”) that is (A) in the case of an IPO, 180 days
following the consummation of such IPO or (B) in the case of an Exchange Act
registration, upon the effective date of such registration, and shall thereafter
become further exercisable to the extent vested in accordance with Section
2(c).  In the event of a change of control, this option shall become exercisable
with respect to all of the shares subject to this option, regardless of the
degree of vesting in accordance with Section 2(c).  For such purposes, a “change
of control” shall mean any of the following:  (i) the consummation of a merger
or consolidation of the Company with or into another entity or any other
corporate reorganization, if more than 50% of the combined voting power of the
continuing or surviving entity’s securities outstanding immediately after such
merger, consolidation or other reorganization are owned by persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization, (ii) a

 

--------------------------------------------------------------------------------


 

public announcement that any person has acquired beneficial ownership of 51% or
more of the then outstanding shares of common stock of the Company and, for this
purpose, the terms “person” and “beneficial ownership” shall have the meanings
provided in Section 13(d) of the Securities Exchange Act of 1934, as amended, or
related rules promulgated by the Securities and Exchange Commission, (iii) the
commencement of or public announcement of an intention to make a tender or
exchange offer for 51% or more of the then outstanding shares of the common
stock of the Company, or (iv) a sale of all or substantially all of the assets
of the Company.

 

(c)                                  The Option shall be vested for purposes of
acceleration of exercisability in accordance with section 2(b) in accordance
with the following schedule:

 

On or after each of
the following dates

 

Additional percentage
of Option
which is exercisable

On the Date of Grant

 

1/3 of the Option

1st Anniversary of the Grant Date

 

1/3 of the Option

2nd Anniversary of the Grant Date

 

1/3 of the Option

 

3.                                       Effect of Termination of Position

 

(a)                                  If Director shall cease to be a director of
the Company for any reason other than his or her gross and willful misconduct,
Director (or Director’s successor) shall have the right to exercise the Option
at any time after such termination of Director’s position as director for the
duration of the Option and the option shall continue to vest, and shall become
exercisable, in accordance with its terms.

 

(b)                               In the event that Director shall cease to be a
director of the Company by reason of his or her gross and willful misconduct
during the course of his or her service as a director of the Company, including
but not limited to wrongful appropriation of funds of the Company, or the
commission of a gross misdemeanor or felony, the Option shall be terminated as
of the date of the misconduct.

 

4.                                       Manner of Exercise

 

(a)                                  The Option can be exercised only by
Director or other proper party by delivering within the option period written
notice to the Company at its principal office.  The notice shall state the
number of shares as to which the Option is being exercised and be accompanied by
payment in full of the option price for all shares designated in the notice.

 

(b)                                 Director may, at Director’s election, pay
the Option price either by check (bank check, certified check or personal check)
or by delivering to the Company for cancellation Common Stock of the Company
with a fair market value equal to the option price.  For these purposes, the
fair market value of the Company’s Common Stock shall be the average of the
closing representative bid and asked prices of the Common Stock as reported on
the National Association of Securities Dealers Automated Quotation System or, if
the Common Stock is then traded on a national securities exchange, the closing
price of the stock on such exchange, or, if the Common Stock of the Company is
not publicly traded, as otherwise reasonably determined by the Company.

 

2

--------------------------------------------------------------------------------


 

5.                                       Miscellaneous

 

(a)                                  The Option is issued pursuant to the
Company’s 2001 Stock Incentive Plan and is subject to its terms.  The terms of
the Plan are available for inspection during business hours at the principal
offices of the Company.

 

(b)                                 This Agreement shall not confer on Director
any right with respect to employment or to the continuance of any position on
the board of directors of the Company or any of its subsidiaries, nor will it
interfere in any way with the right of the Company, through its other directors
or shareholders, to remove Director at any time.  Director shall have none of
the rights of a shareholder with respect to shares subject to the Option until
such shares shall have been issued to him or her upon exercise of the Option.

 

(c)                                  The exercise of all or any part of the
Option shall only be effective at such time as counsel to the Company shall have
determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws. 
Director may be required by the Company, as a condition of the effectiveness of
any exercise of the Option, to agree in writing that all Common Stock to be
acquired pursuant to such exercise shall be held for Director’s own account
without a view to any further distribution thereof, that the certificates for
such shares shall bear an appropriate legend to that effect and that such shares
will not be transferred or disposed of except in compliance with applicable
federal and state securities laws.  The Company may, in its sole discretion,
defer the effectiveness of any full or partial exercise of the Option in order
to allow the issuance of Common Stock pursuant thereto to be made pursuant to
registration or an exemption from registration or other methods for compliance
available under federal or state securities laws.  The Company shall be under no
obligation to effect the registration pursuant to the Securities Act of 1933 of
any Common Stock to be issued upon exercise of the Option or to effect similar
compliance under any state laws.  The Company shall inform Director in writing
of its decision to defer the effectiveness of the exercise of the Option. 
During the period that the effectiveness of the exercise of the Option has been
deferred, Director may, by written notice, withdraw such exercise and obtain the
refund of any amount paid with respect thereto.

 

(d)                                 Notwithstanding any other provision of this
Option Agreement, if there shall be any change in the common stock subject to
the Option through merger, consolidation, reorganization, recapitalization,
dividend or other distribution, stock split or other similar corporate
transaction or event of the Company, or the Company shall enter into a written
agreement to undergo such a transaction or event, the Company, in its absolute
discretion, may either:  (i) make appropriate adjustment in the number of shares
and the price per share of the shares subject to the Option in order to prevent
dilution or enlargement of the Option rights granted hereunder (provided that
the number of shares subject to the Option shall always be a whole number) or
(ii) cancel any or all of this Option and pay to Director in cash the value of
such cancelled Option or portion thereof based on the price per share received,
or to be received, by a shareholder of the Company in such transaction event

 

(e)                                  The Company shall at all times during the
term of the Option reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.

 

(f)                                    In order to provide the Company with the
opportunity to claim the benefit of any income tax deduction which may be
available to it upon the exercise of the Option, and in order to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, withholding, income or other taxes are withheld or
collected from Director.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

 

 

SoftBrands, Inc.

 

 

 

 

 

 

 

 

By

 

 

David G. Latzke, Senior Vice President —

 

 

Chief Financial Officer and Secretary

 

 

 

 

 

/s/

 

 

4

--------------------------------------------------------------------------------